
	
		II
		112th CONGRESS
		1st Session
		S. 1560
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2011
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enhance access to controlled substances for residents
		  of institutional long-term care facilities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nursing Home Resident Pain Relief
			 Act of 2011.
		2.DefinitionsSection 102 of the Controlled Substances Act
			 (21 U.S.C. 802) is amended—
			(1)in paragraph (3), by adding at the end the
			 following: Solely for purposes of section 309(f), the term
			 agent includes a facility designee.; and
			(2)by adding at the end the following:
				
					(57)The term
				institutional long-term care facility means—
						(A)a facility
				certified to participate in the Medicare or Medicaid programs as a nursing
				facility, as defined in section 1919(a) of the Social Security Act (42 U.S.C.
				1396r(a));
						(B)a skilled nursing
				facility, as defined in section 1819(a) of the Social Security Act (42 U.S.C.
				1395i–3(a)); or
						(C)any other entity
				of a type designated by the Attorney General by regulation.
						(58)The term
				administrator of an institutional long-term care facility
				means—
						(A)a corporation,
				company, partnership, or other entity that—
							(i)owns, operates,
				or manages an institutional long-term care facility; and
							(ii)may be held
				liable, by law or by consent, for the acts or omissions of the facility
				designees who are delegated authority by the institutional long-term care
				facility in connection with the dispensing of controlled substances, including
				liability for any civil penalties authorized under part D of this title;
				and
							(B)an individual
				who—
							(i)has been
				designated as a co-administrator by an entity described in subparagraph
				(A);
							(ii)is responsible
				for managing, supervising, or overseeing the care provided to residents of the
				institutional long-term care facility or the work of the employees of the
				institutional long-term care facility; and
							(iii)can be held
				personally liable, along with the entity described in subparagraph (A), at law
				or by consent, for the acts or omissions of the facility designees of the
				institutional long-term care facility in connection with the dispensing of
				controlled substances, including liability for any civil penalties authorized
				under section
				402.
							.
			3.Oral
			 communication of prescription information for residents of institutional
			 long-term care facilitiesSection 309 of the Controlled Substances Act
			 (21 U.S.C. 829) is amended—
			(1)in subsection
			 (a), in the first sentence, by inserting except as provided in
			 subsection (f) and  after without the written prescription of a
			 practitioner; and
			(2)by adding at the
			 end the following:
				
					(f)Controlled
				substances dispensed to residents of institutional long-Term care facilities
				through the use of facility designees
						(1)DefinitionsIn
				this subsection—
							(A)the term
				authorizing agreement means a written agreement—
								(i)between—
									(I)an individual
				practitioner providing medical care to, or supervising medical care being
				provided to, a resident of an institutional long-term care facility whose care
				is provided or supervised by the practitioner; and
									(II)an administrator
				of the institutional long-term care facility;
									(ii)that authorizes
				the administrator to designate 1 or more qualified individuals to act as
				facility designees for the purpose of dispensing a controlled substance to the
				resident; and
								(iii)that includes a
				written authorization from the practitioner, in a form and manner specified by
				the Attorney General, that specifies whether the scope of the authorization is
				for—
									(I)controlled
				substances in schedule II only; or
									(II)all controlled
				substances, regardless of schedule; and
									(B)the term
				facility designee means an individual designated by the
				administrator to whom the authority to act as an agent of a practitioner is
				delegated under paragraph (3)(A).
							(2)Authorization
							(A)In
				generalA practitioner may enter into an authorizing agreement
				with an administrator of an institutional long-term care facility if the
				administrator has—
								(i)adopted written
				policies and procedures that specify the duties and responsibilities of a
				facility designee and that require documentation of the acceptance of the
				duties and responsibilities by a facility designee, consistent with the
				authorizing agreement; and
								(ii)provided copies
				of the policies and procedures adopted under clause (i) to the practitioner and
				to each facility designee.
								(B)Rescission of
				authorityA practitioner may in writing, at any time—
								(i)rescind the
				authorizing agreement;
								(ii)rescind the
				authority of a facility designee; or
								(iii)modify the
				scope of the authorization of a facility designee.
								(3)Delegation of
				authority
							(A)In
				generalUnder an authorizing agreement, an administrator of an
				institutional long-term care facility may, in accordance with the policies and
				procedures described in paragraph (2)(A)(i) delegate, in writing, the authority
				to act as a facility designee to 1 or more health care professionals who are
				qualified under subparagraph (B).
							(B)Requirements
				for qualificationTo qualify to be a facility designee under
				subparagraph (A), a health care professional shall be—
								(i)directly employed
				by, and subject to the supervision and control of, the institutional long-term
				care facility;
								(ii)lawfully acting
				within the scope of the employment of the individual; and
								(iii)be a registered
				nurse, advanced practice nurse, physician’s assistant, or equivalent
				professional who is licensed, certified, registered, or otherwise permitted to
				provide professional nursing or health care by the jurisdiction in which the
				individual is employed.
								(C)RequirementA
				written delegation of authority under subparagraph (A) shall specify, at the
				option of the practitioner, and in accordance with the authorizing agreement,
				whether the scope of the authorization is for—
								(i)schedule II
				controlled substances only; or
								(ii)all controlled
				substances, regardless of schedule.
								(D)Service as a
				facility designeeA facility designee shall act in accordance
				with the policies and procedures described in paragraph (2)(A)(i).
							(E)List of
				authorizing agreements and facility designees
								(i)In
				generalAn administrator of an institutional long-term care
				facility shall establish and maintain a current list of—
									(I)all practitioners
				who have entered into an authorizing agreement with the administrator;
				and
									(II)all facility
				designees of each practitioner described in subclause (I) that are employees of
				the institutional long-term care facility.
									(ii)RequirementsThe
				list required under clause (i) shall—
									(I)be—
										(aa)dated upon
				establishment and each time the list is updated; and
										(bb)made readily
				available in appropriate places on the premises of the institutional long-term
				care facility to ensure proper notice of which employees of the institutional
				long-term care facility are facility designees for which practitioners;
				and
										(II)include—
										(aa)the name and
				address of the institutional long-term care facility and the administrator of
				the institutional long-term care facility;
										(bb)the name of each
				practitioner who has entered into an authorizing agreement with the
				administrator of the institutional long-term care facility; and
										(cc)for each
				practitioner listed under item (bb)—
											(AA)the name of each
				facility designee; and
											(BB)whether
				practitioner is providing authorization for schedule II controlled substances
				only or all controlled substances, regardless of schedule.
											(iii)Distribution
				of listAn administrator of an institutional long-term care
				facility shall provide the list established under clause (i) to—
									(I)all pharmacies to
				which the institutional long-term care facility submits prescriptions for
				dispensing; and
									(II)each
				practitioner who has entered into an authorizing agreement with the
				administrator of the institutional long-term care facility.
									(iv)UpdatesThe
				administrator of an institutional long-term care facility shall promptly update
				and redistribute a list established under clause (i) if—
									(I)there are any
				changes to the information required to be included in the list under clause
				(ii); or
									(II)the authority of
				any facility designee on the list is rescinded or modified under paragraph
				(2)(B).
									(F)Prohibition of
				redelegation of authorityA facility designee may not redelegate
				any aspect of the authorization of the practitioner to another
				individual.
							(4)Transmission by
				a facility designee of a valid oral prescription issued by
				practitioner
							(A)In
				generalExcept as provided in subparagraph (D), a practitioner
				who is providing medical care to, or supervising medical care being provided
				to, a resident of an institutional long-term care facility may issue an oral
				prescription for the resident for a controlled substance which is a
				prescription drug as determined under the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 301 et seq.), and the oral prescription may be communicated through
				a facility designee acting under the authorizing agreement of the
				practitioner.
							(B)PoliciesA
				practitioner or a facility designee acting under this subsection shall follow
				the requirements of this subsection regardless of the schedule of the
				controlled substance for which an oral prescription is being
				communicated.
							(C)Requirements
								(i)Responsibilities
				of practitionerIn issuing an oral prescription under
				subparagraph (A), a practitioner shall provide to the facility designee—
									(I)the full name of
				the resident;
									(II)the drug name,
				strength, and dosage form;
									(III)the quantity
				prescribed;
									(IV)the directions
				for use; and
									(V)the name,
				address, and Drug Enforcement Administration registration number of the
				prescribing practitioner.
									(ii)Responsibilities
				of a facility designeeA facility designee that receives an oral
				prescription issued under subparagraph (A) shall promptly—
									(I)create a document
				that reduces such oral prescription to writing, which shall include—
										(aa)all of the
				information provided by the practitioner under clause (i);
										(bb)the legible full
				name and signature of the facility designee;
										(cc)the name and
				address of the institutional long-term care facility;
										(dd)the date and
				time the facility designee received the oral prescription; and
										(ee)an
				attestation by the covered individual, under penalty of perjury as provided in
				section 1746 of title 28, United States Code, that—
											(AA)the facility
				designee has personally spoken with the prescribing practitioner; and
											(BB)all the
				information required under clause (i) was provided by the practitioner and is
				accurately and completely recorded by the facility designee on the document;
				and
											(II)transmit the
				written document, or a facsimile thereof, to a pharmacy for dispensing.
									(iii)ProhibitionA
				document described in clause (ii)(I) may not be prepared, in whole or in part,
				by a pharmacy.
								(iv)FacsimilesIf
				a facility designee transmits a written document described in clause (ii)(I) by
				facsimile, the facsimile shall serve as the original written prescription and
				shall be maintained in accordance with regulations promulgated by the Attorney
				General.
								(D)Schedule II
				controlled substances
								(i)In
				generalAn oral prescription for a schedule II controlled
				substance shall only be issued through or transmitted by a facility designee
				under subparagraph (A) during an emergency situation, as described in
				subsection (a), and the quantity prescribed shall be limited to an amount
				adequate to treat the patient during the emergency situation.
								(ii)Non-emergency
				situationsA schedule II controlled substance may only be
				dispensed for treatment of a resident of an institutional long-term care
				facility in a non-emergency situation if the prescription is in writing and
				signed by the prescribing individual practitioner, as described in subsection
				(a).
								(E)Rule of
				constructionNothing in this subsection shall be construed
				to—
								(i)preclude a
				practitioner from issuing—
									(I)a prescription
				for a controlled substance and transmitting the prescription directly to the
				pharmacy, as otherwise authorized in subsections (a), (b), or (c) or by
				regulations issued by the Attorney General; or
									(II)a written
				prescription for a controlled substance, signed by the practitioner, and having
				the written prescription transmitted to the pharmacy through a duly authorized
				agent of the practitioner (including a facility designee), as otherwise
				authorized by subsections (a), (b), or (c) of this section or by regulations
				issued by the Attorney General; or
									(ii)authorize a
				facility designee to make any determination that underlies any element of a
				prescription.
								(F)Rulemaking
				authorityThe Attorney General may, by regulation, promulgate
				rules specifying additional requirements with respect to the formatting,
				content, and creation of the written document described in subparagraph
				(C)(ii).
							(G)Record of oral
				prescriptions
								(i)In
				generalEach practitioner who issues an oral prescription to a
				facility designee shall—
									(I)create a
				contemporaneous record of the oral prescription; and
									(II)maintain the
				record in a written or electronic log at the registered location of the
				practitioner, in accordance with section 307.
									(ii)Contents and
				retention requirementsThe Attorney General shall specify by
				regulation the contents and retention requirements for record required to be
				kept under clause (i).
								(iii)Responsibility
				of the practitionerA practitioner shall be responsible for the
				creation of the contemporaneous record of the oral prescription required under
				clause (i)(I), and may not delegate or assign any responsibilities under clause
				(i), in whole or in part, to—
									(I)a
				pharmacy;
									(II)a facility
				designee; or
									(III)an
				institutional long-term care facility (including an employee of the
				institutional long-term care facility).
									(H)Definition of
				oral prescriptionThe Attorney General may, if determined by the
				Attorney General to be necessary, define by regulation the term oral
				prescription for purposes of this subsection.
							(5)Pharmacy
				verification of oral prescriptions transmitted by facility designees
							(A)In
				generalUpon receiving an oral prescription from a practitioner
				that was reduced to writing and transmitted under paragraph (4), a pharmacy
				shall—
								(i)determine whether
				the institutional long-term care facility employee who transmitted the
				prescription is a facility designee for the prescribing practitioner for the
				prescribed controlled substance based on the most recent list of the facility
				designees that the institutional long-term care facility provided to the
				pharmacy under paragraph (3)(E)(iii); and
								(ii)document the
				determination under clause (i), which shall include a notation on the
				prescription document to memorialize that the cross-check was completed that
				includes—
									(I)the initials of
				the verifying pharmacist; and
									(II)the date and
				time of the verification.
									(B)Transmission to
				prescribing practitionerNot later than 72 hours after a pharmacy
				dispenses a controlled substance pursuant to an oral prescription issued under
				paragraph (4), the pharmacy shall transmit a copy of the prescription document
				that the pharmacy received from the facility designee under paragraph
				(4)(C)(ii), clearly marked as having been dispensed, to the prescribing
				practitioner.
							(C)Practitioner
				requirementA practitioner shall—
								(i)endorse, by
				physically affixing his written signature to the copy of the prescription the
				pharmacy transmitted to the practitioner under subparagraph (B), if the
				prescription was issued by the practitioner; and
								(ii)not later than 5
				business days after receiving the copy of the prescription from the pharmacy,
				return the prescription to the pharmacy in accordance with subparagraph
				(E).
								(D)Endorsement of
				prescriptionBy endorsing a prescription under subparagraph (C),
				the practitioner—
								(i)attests that the
				oral prescription memorialized and transmitted by a facility designee was
				authorized by the practitioner named on the prescription; and
								(ii)certifies that
				the prescription information conveyed by the facility designee—
									(I)was
				accurate;
									(II)matches the
				information in the record kept by the practitioner under paragraph (4)(G);
				and
									(III)was based on
				determinations and instructions made by the practitioner.
									(E)Return of
				endorsed prescription to pharmacyThe practitioner may deliver a
				prescription endorsed under subparagraph (C)(i) to the pharmacy in person, by
				mail, by facsimile, or by other appropriate means of delivery, except that if
				the practitioner uses the mail for delivery, the prescription shall be
				postmarked during the 5-business-day period described in subparagraph
				(C)(ii).
							(F)Attachment of
				endorsement to prescriptionA dispensing pharmacy shall attach a
				prescription endorsed under subparagraph (C)(i) to the prescription document
				that the pharmacy received from the facility designee under paragraph
				(4)(C).
							(G)Noncompliance
								(i)In
				generalIf a pharmacy does not receive an endorsed prescription
				required under this paragraph from a practitioner within the 5-business-day
				period described in subparagraph (C)(ii), the pharmacy—
									(I)may not dispense
				any subsequent prescriptions for controlled substances issued by or on behalf
				of the practitioner for residents at the institutional long-term care facility,
				unless the prescription is a written prescription issued directly by the
				practitioner, until the required endorsement of the oral prescription is
				received; and
									(II)shall note the
				limitation described in subclause (I) on the most recent copy of the list that
				the institutional long-term care facility provided to the pharmacy under
				paragraph (3)(E)(iii).
									(ii)Notice to
				DEAA pharmacy shall notify the nearest office of the Drug
				Enforcement Administration if the pharmacy does not receive an endorsed
				prescription from a practitioner by the end of the 10-business-day period
				beginning on the date on which the pharmacy transmitted notice to the
				practitioner under subparagraph (B).
								(6)Recordkeeping
							(A)In
				generalEach institutional long-term care facility shall—
								(i)maintain a
				readily retrievable written or electronic logbook, in which it records each
				instance in which a facility designee memorializes and transmits an oral
				prescription for a controlled substance to a pharmacy on behalf of a
				practitioner under paragraph (4); and
								(ii)keep, on the
				premises of the institutional long-term care facility—
									(I)the logbook
				described in clause (i); and
									(II)copies
				of—
										(aa)any authorizing
				agreements;
										(bb)any policies and
				procedures issued by the institutional long-term care facility under paragraph
				(2)(A)(i);
										(cc)any notice of
				rescission or modification of the authority of a facility designee;
										(dd)each list
				prepared by the administrator of the institutional long-term care facility
				under paragraph (3)(E); and
										(ee)all documents
				created by facility designees to reduce oral prescriptions to writing, under
				paragraph (4)(C)(ii)(I).
										(B)Retention of
				copiesAn institutional long-term care facility shall—
								(i)retain a copy of
				any document described in subparagraph (A)(ii)(II) until the end of the 5-year
				period beginning on the date on which the document was created; and
								(ii)whether retained
				in written or electronic form, make available for inspection and copying by the
				Attorney General under section 510—
									(I)the logbook
				described in subparagraph (A)(i); and
									(II)copies of the
				documents described in subparagraph (A)(ii)(II).
									(C)ProhibitionThe
				logbook required under subparagraph (A)(i) may not be prepared, maintained, or
				updated, in whole or in part, by a pharmacy.
							(D)Contents of
				logbookThe logbook shall contain, at a minimum—
								(i)all of the
				information required under paragraph (4)(C); and
								(ii)the name,
				address, and telephone number of the pharmacy to which each prescription was
				transmitted.
								(E)Rulemaking
				authorityThe Attorney General may promulgate rules relating to
				the formatting, content, and updating of the logbook required to be kept under
				clause (A)(i).
							(7)Rule of
				constructionNothing in this subsection shall be construed to
				allow an institutional long-term care facility, or an administrator, employee,
				or agent of an institutional long-term care facility, who is not a
				practitioner, to prescribe, administer, dispense, distribute, deliver, possess,
				maintain, stock, or otherwise use a controlled substance except as expressly
				provided by this
				title.
						.
			4.Practitioner
			 recordkeepingSection 307 of
			 the Controlled Substances Act (21 U.S.C. 827) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking and at the end;
				(B)in paragraph (3),
			 by striking inventory. and inserting inventory;
			 and; and
				(C)by adding at the
			 end the following:
					
						(4)every registrant
				who prescribes a controlled substance for a patient residing at an
				institutional long-term care facility under section 309(f) shall maintain the
				prescribing log described in subsection (f)(2)(G) of that
				section.
						;
				and
				(2)in subsection
			 (c)(1)(A), by adding after treatment of an individual the
			 following: , or under section 309(f).
			5.Penalties
			(a)In
			 generalSection 402 of the Controlled Substances Act (21 U.S.C.
			 842) is amended—
				(1)by amending
			 subsection (a)(1) to read as follows:
					
						(1)who is subject to
				the requirements of part C, including an institutional long-term care facility
				and an administrator or employee of an institutional long-term care facility
				who are subject to any of the requirements under section 309(f), to distribute
				or dispense a controlled substance, or to aid in the prescribing or dispensing
				of a controlled substance, in violation of section
				309;
						;
				and
				(2)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)by
			 amending subparagraph (B) to read as follows:
							
								(B)In the case of a
				violation of paragraph (5) or (10) of subsection (a) of this section, the civil
				penalty for each violation shall not exceed $10,000, except that if a person
				refuses or negligently fails to make any record, report, notification,
				declaration, or statement required by section 309(f), the civil penalty for
				each violation shall be not less than $3,000 and not more than
				$10,000.
								;
				and
						(ii)by
			 adding at the end the following:
							
								(C)In the case of a
				violation of subsection (a)(1), the civil penalty shall be not less than $5,000
				for each violation.
								;
				and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking sentenced to imprisonment of not more than
			 one year and inserting sentenced to a term of imprisonment of
			 not more than 3 years; and
						(ii)in
			 subparagraph (B), by striking 2 years and inserting 5
			 years.
						(b)Directive to
			 the United States Sentencing Commission
				(1)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this subsection, the United States
			 Sentencing Commission shall review and, if appropriate, amend the Federal
			 Sentencing Guidelines and policy statements to conform to the amendments made
			 by this Act.
				(2)RequirementsIn
			 carrying out this subsection, the Commission shall—
					(A)establish new
			 guidelines and policy statements, as warranted, in order to implement new or
			 revised criminal offenses created under this title;
					(B)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
					(C)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
					(D)make any
			 necessary conforming changes to the sentencing guidelines; and
					(E)assure that the
			 guidelines adequately meet the purposes of sentencing under section 3553(a)(2)
			 of title 18, United States Code.
					6.Rule of
			 constructionNothing in this
			 Act or in the amendments made by this Act shall be construed to alter or
			 eliminate the requirements relating to electronic prescriptions for controlled
			 substances in effect on the date of enactment of this Act, as established by
			 the Attorney General.
		
